Citation Nr: 1624222	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a head injury, manifested by headaches and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty with the U.S. Army from January 1968 to January 1971, and from November 1990 to May 1991.  He also served in the Army Reserve with service with the Army National Guard that included at least one period active duty for training (ACDUTRA) from August 2, 2003 to August 16, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2009, the Veteran testified during an RO hearing in Detroit.  In September 2013, he testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  Transcripts of the hearings have been associated with the claims folder.   During the Board hearing, the VLJ allowed the record to remain open an additional 30 days to provide the Veteran with an opportunity to provide treatment records pertaining to his headaches.  See 38 C.F.R. § 20.709 (2015). Review of the record, however, shows that no additional evidence has been received.  

In December 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further evidentiary development, to include affording the Veteran a VA examination.  For the reasons set forth below, the Board concludes that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although the Board sincerely regrets the necessity of another remand, such is needed to afford the Veteran every possible opportunity to substantiate his claim.

The Veteran's claim of entitlement to service connection for a left ankle disability was granted in a May 2014 rating decision.  As he has neither appealed the rating, nor the effective date assigned to the disability, the claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).
 
  
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Court of Appeals for Veterans Claims (Court) has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In this respect, the Court has held that medical opinions must be supported by clinical findings in the record, and bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (citing Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007)).

The February 2014 VA headache examination report shows that the examiner opined that it was less likely than not that the Veteran's claimed headache disorder was the result of active duty service, with the rationale that he could not locate any service treatment records concerning the Veteran's claimed fall from a vehicle, which he says resulted in a headache disorder.  Although the examiner reported that he had reviewed the Veteran's complete record, he appears to have missed the August 2003 records showing that the Veteran was treated for a fall that was deemed to be in the line of duty.  The treatment records show that he reported having a headache and also signed a sworn statement to that effect.  Therefore, the claim must be remanded to the AOJ to obtain an addendum opinion from the VA examiner based on these treatment reports of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all VAMC records for treatment of the Veteran's claimed residuals from a head injury since April 2015.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  After all available treatment records have been scanned into the electronic record, return Veteran's file to the physician who performed the February 2014 headache examination (only if feasible) to allow the examiner to review the record and offer an addendum opinion regarding the Veteran's claimed headache disorder.  A copy of this REMAND must be provided to the examiner.  The complete electronic record must be made available to the examiner for review of pertinent documents therein (to include any new treatment records) in conjunction with the examination, and the examiner must state in the examination report that the claims folder has been reviewed.  The determination as to whether an additional examination is necessary is left to the examiner's discretion.  If that physician is no longer available, please forward this request for a supplemental opinion to another examiner to address the following: 

(a)  Review the Veteran's complete service treatment reports of record, to specifically include his treatment reports and sworn statement of August 7, 2003, in which he reported having a headache after falling from a 5-ton military vehicle.  The examiner must note that, despite the absence of any treatment records for a headache contemporaneous to his accident, the Veteran is competent to report what he experiences with his senses, including reporting that he had a headache.   

(b)  As to any head disorder manifested by headaches and/or dizziness diagnosed during the course of this appeal (i.e., since June 24, 2005), the clinician is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is causally related to service, to include the Veteran's fall from a military vehicle in August 2003.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

3.  Thereafter, the AOJ should review the examination report to insure that the required development has been accomplished.  The issue on appeal should then be readjudicated.  If the issue on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
							


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

